Citation Nr: 9910684	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  95-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for a left scapula 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972. 

This matter arises from a January 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore Maryland, which assigned a 10 percent rating for 
the veteran's left scapula condition.  In January 1995, the 
veteran perfected an appeal of the RO's decision.  Subsequent 
to a February 1996 RO hearing, prior to referral to the Board 
of Veterans' Appeals (Board), the veteran's disability rating 
was increased to 20 percent.  However, since 20 percent is 
less than the maximum rating available, the issue remains in 
controversy.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In October 1997, the Board denied an effective date earlier 
than October 21, 1992, for the award of a compensable rating 
for the veteran's left scapula condition, and remanded the 
issue of a rating in excess of 20 percent for the left 
scapula disorder to the RO for further development.  The RO 
has completed the development as requested and the case has 
been returned to the Board for appellate review.


FINDING OF FACT

The veteran's left scapula condition of the minor upper 
extremity is productive of mild to moderate point tenderness 
of the scapula posterioraly and some limitation of motion of 
the left shoulder with forward flexion to 165 degrees, 
abduction to 160 degrees, external rotation to 45 degrees and 
internal rotation to 90 degrees, without evidence of muscle 
weakness or atrophy.






CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for a left scapula condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5201, 5203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The veteran was granted service connection for a left scapula 
condition effective December 1972, based upon a report of 
injury during service.  The Board notes at the outset that 
the medical evidence shows that the veteran is right-handed.  
(See, for example, a report of a VA compensation examination 
dated in February 1973.)  In January 1994, the veteran was 
assigned a 10 percent disability rating for his left scapula 
condition based upon a September 1993 VA examination which 
showed abduction of the left shoulder to 110 degrees, flexion 
to 120 degrees, external rotation to 50 degrees, and internal 
rotation to 80 degrees, with a normal neurological 
examination.  The veteran complained of pain in the posterior 
aspect of his left shoulder with turning to the right.  

In February 1996, the veteran testified at an RO hearing that 
he had pain in his left shoulder daily and that it reached a 
level of 6 on a scale of 1 to 10.  He stated that he was a 
locomotive engineer with the railroad and that he sometimes 
had trouble pulling himself up onto the train.  He stated 
that the pain limited his activities in that he could not 
lift all free weights as he wished.  He stated that he used 
his right arm to carry most of his weight.  

In July 1996, subsequent to a March 1996 VA examination 
report and the hearing officer's decision, the RO increased 
the veteran's disability rating to 20 percent, effective from 
October 1992, the date the claim for an increase was filed.  
The March 1996 VA examination showed normal mass of the 
trapezius muscles with no atrophy of the deltoid muscles on 
the left or the upper arm muscles, flexors or extensors.  The 
rotators were all functioning but there was limitation of 
motion on forward flexion to 160 degrees and abduction to 90 
degrees.  Internal and external rotation was poor and there 
was pain at the back of the left shoulder blade.  There was 
normal strength of elbow flexors and extensors and normal 
grip strength.  Range of motion of the scapula itself was 
normal with no power loss at elevation and no deformity.  The 
veteran complained of tenderness over the medial margins of 
the scapula, though no defect was visible.  The neurological 
evaluation of the upper extremity was normal.  The examiner 
noted the veteran's report of a previous diagnosis of torn 
muscle, medical margin of the scapula, but found no objective 
evidence of current abnormal findings.  The examiner reported 
that by history and findings regarding limitation of motion, 
the veteran could have an old healed shoulder cuff tear.  The 
examiner stated that the function of the veteran's left 
shoulder was not found to be greatly limited.  

In June 1998, subsequent to a Board remand, the veteran was 
afforded a VA examination of his left shoulder, with 
particular attention to functional loss due to pain.  The 
veteran essentially reiterated his previous complaints of 
pain, noting that the pain was intermittent and occurred 
primarily with movement of the left upper extremity.  He 
reported that he was forced to avoid strenuous activities.  
Physical examination of the left shoulder revealed no 
swelling, fluid, heat, erythema, crepitus or laxity.  There 
was mild to moderate point tenderness of the scapula 
posterioraly; the acromioclavicular joint was intact.  Range 
of motion of the left shoulder demonstrated forward flexion 
to 165 degrees, abduction to 160 degrees, external rotation 
to 45 degrees and internal rotation to 90 degrees.  There was 
no muscle weakness or atrophy and no tear was demonstrated 
clinically.  The veteran's grip and grasp were normal with 
normal fine and gross manipulation.  There was no evidence of 
malunion, nonunion, or dislocation and no weakened movement, 
excessive fatigability or incoordination.  The examiner 
reported that it was likely there would be a moderate 
increase in limitation of movement of the left shoulder with 
flare-ups of pain.  Three X-ray views of the left shoulder 
were negative for bony, soft tissue or joint abnormality.  

The medical evidence shows that the veteran is right-handed.  
He is currently assigned a 20 percent rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203, which refers to 
dislocation of the scapula or nonunion of the scapula with 
loose movement.  This is the maximum rating available under 
this particular code.  Also for consideration is Diagnostic 
Code 5201, which refers to limitation of motion of the arm.  
Under this particular code, a 20 percent rating is warranted 
for limitation of either arm motion to shoulder level.  A 20 
percent rating is also warranted for limitation of the minor 
arm motion to midway between side and shoulder level.  A 30 
percent rating is warranted for limitation of motion of the 
non-dominant upper extremity to 25 degrees from the side.  
Clearly, the veteran does not meet the criteria for a 30 
percent rating under this code.  He complained of pain with 
reaching overhead, but he is 20 degrees shy of full abduction 
to 180 degrees, see 38 C.F.R. § 4.71, Plate I (1998), and 
there is no medical evidence to show that his left arm motion 
is limited to the shoulder level, let alone approaching 25 
degrees from the side.  Diagnostic Code 5202, which also 
involves the scapula and shoulder is not for application in 
the instant case as there is no impairment of the humerus, 
and no evidence of recurrent dislocation at the 
scapulohumeral joint, such that consideration of a 
compensable rating is warranted.   

Although the medical evidence of record shows that the 
veteran's left scapula condition has been evaluated 
appropriately with the maximum schedular rating of 20 
percent, his complaints of pain require consideration 
according to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
their application here as they relate to functional loss and 
pain on movement.  There was some objective evidence of mild 
to moderate point tenderness of the scapula posterioraly with 
motion of the left shoulder, but there was no medical 
evidence of weakness, incoordination, fatigue, or any other 
symptom, which results in any additional functional 
limitation to a degree that would support a rating in excess 
of 20 percent.  DeLuca v. Brown, 8 Vet. App. 202 (1995); also 
see Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
A March 1996 VA examiner stated that the function of the 
veteran's left shoulder was not found to be greatly limited.  
The most recent examiner specifically noted in June 1998 that 
it was likely there would be a moderate increase in 
limitation of movement of the left shoulder with flare-ups of 
pain.  These findings do not equate or approximate with the 
maximum rating for limitation of a minor shoulder or 
nondominant arm motion (Code 5201). 

The Board notes that the veteran's representative has 
requested a remand for additional development, in particular, 
a medical opinion regarding the effect of the veteran's left 
scapula condition on his employment.  However, the Board 
finds that the June 1998 VA examination of record is more 
than adequate in this regard.  The VA examiner noted that 
there would be moderate increase in limitation of motion of 
the left shoulder during flare-ups, but there was no 
indication of record that the veteran's left scapula 
condition has caused marked interference with employment 
(i.e., beyond that contemplated by the assigned evaluation).  
Nor is there evidence of any frequent periods of 
hospitalization.  The veteran is an engineer for the railroad 
and has testified that while he cannot always lift the weight 
he would like to, he is not prevented from fully performing 
his duties as assigned.   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a rating in excess of 20 percent for a left 
scapula condition is denied.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

